           Case 8:19-bk-08702-MGW           Doc 19     Filed 12/11/19      Page 1 of 49




                         UNITED STATES BANKRUPTCY COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

 IN RE:                                                         CASE NO.: 8:19-bk-08702-MGW
                                                                                  CHAPTER 7
 Karen J Garcia,
    Debtor.
 _________________________________/

                   MOTION FOR RELIEF FROM AUTOMATIC STAY

                                  NOTICE OF OPPORTUNITY TO
                               OBJECT AND REQUEST FOR HEARING

          Pursuant to Local Rule 2002-4, the Court will consider the relief requested in this
          paper without further notice or hearing unless a party in interest files a response
          within twenty one (21) days from the date set forth on the attached proof of service,
          plus an additional three days for service if any party was served by U.S. Mail.

          If you object to the relief requested in this paper, you must file a response with the
          Clerk of the Court at Sam M. Gibbons United States Courthouse, 801 N. Florida
          Avenue, Suite 555, Tampa, Florida 33602 and serve a copy on the movant’s
          attorney, Attorney for Secured Creditor, at Robertson, Anschutz & Schneid, PL,
          6409 Congress Ave., Suite 100, Boca Raton, FL 33487, and any other appropriate
          persons within the time allowed. If you file and serve a response within the time
          permitted, the Court will either schedule and notify you of a hearing, or consider the
          response and grant or deny the relief requested without a hearing.

          If you do not file a response within the time permitted, the Court will consider that
          you do not oppose the relief requested in the paper, will proceed to consider the
          paper without further notice or hearing, and may grant the relief requested.

       Secured Creditor, SPECIALIZED LOAN SERVICING, LLC, by and through the

undersigned counsel, hereby moves this Court, pursuant to 11 U.S.C. § 362(d), for a modification

of the automatic stay provisions for cause, and, in support thereof, states the following:

   1. Debtor(s), Karen J Garcia, filed a voluntary petition pursuant to Chapter 7 of the United

       States Bankruptcy Code on September 13, 2019.

   2. Jurisdiction of this cause is granted to the Bankruptcy Court pursuant to 28 U.S.C. §

       1334, 11 U.S.C. § 362(d), Fed. R. Bankr. P. 4001(a), and all other applicable rules and



                                                                                              19-08702
                                                                                             19-249087
                                                                                                  MFR
      Case 8:19-bk-08702-MGW            Doc 19     Filed 12/11/19     Page 2 of 49




   statutes affecting the jurisdiction of the Bankruptcy Courts generally.

3. Secured Creditor hereby waives the requirements of 11 U.S.C. § 362(e). The automatic

   stay of any act against property of the estate under § 362(a) shall continue until this Court

   orders or the stay is otherwise terminated by operation of law.

4. On September 5, 2007, Debtor(s) executed and delivered a Promissory Note (“Note”)

   and a Mortgage (“Mortgage”) securing payment of the Note in the amount of

   $213,900.00 to Universal American Mortgage Company, LLC.                  The Mortgage was

   recorded on September 19, 2007 in Book 7637 at Page 9 of the Public Records of Pasco

   County, Florida. The loan was transferred to Secured Creditor. True and accurate copies

   of documents establishing a perfected security interest and ability to enforce the terms of

   the Note are attached hereto as Exhibit “A.” The documents include copies of the Note

   with any required indorsements, Recorded Mortgage, Assignment(s) of Mortgage, and

   any other applicable documentation supporting the right to seek a lift of the automatic

   stay and foreclose, if necessary.

5. The terms and conditions of the Note and Mortgage were later amended pursuant to the

   Loan Modification Agreement (“Agreement”) made August 21, 2015. Said Agreement

   created a new principal balance of $237,841.45. A true and accurate copy of the

   Agreement is attached hereto as Exhibit “B”.

6. The mortgage provides Secured Creditor a lien on the real property located at 2921

   Trinity Cottage, Land O Lakes, Florida 34638 in Pasco and legally described as stated in

   the mortgage attached in Composite Exhibit “A.”

7. The terms of the aforementioned Note and Mortgage have been in default, and remain in



                                                                                         19-08702
                                                                                        19-249087
                                                                                             MFR
       Case 8:19-bk-08702-MGW           Doc 19      Filed 12/11/19     Page 3 of 49




   default, since September 1, 2018. The referral is contractually due for $257,034.91.

8. The appraised value of the property is $182,027.00. See Exhibit “C” which is attached

   hereto and permissible as a property valuation under Fed. R. Evid. 803(8).

9. Based upon the Debtor(s)’ schedules, the property is surrendered and claimed as exempt

   The Trustee has not abandoned the property.

10. Secured Creditor’s security interest in the subject property is being significantly

   jeopardized by Debtor(s)’ failure to comply with the terms of the subject loan documents

   while Secured Creditor is prohibited from pursuing lawful remedies to protect such

   interest. Secured Creditor has no protection against the erosion of its collateral position

   and no other form of adequate protection is provided.

11. If Secured Creditor is not permitted to enforce its security interest in the collateral or be

   provided with adequate protection, it will suffer irreparable injury, loss, and damage.

12. Secured Creditor respectfully requests the Court grant it relief from the Automatic Stay in

   this cause pursuant to §362(d)(1) of the Bankruptcy Code, for cause, namely the lack of

   adequate protection to Secured Creditor for its interest in the above stated collateral. The

   value of the collateral is insufficient in and of itself to provide adequate protection which

   the Bankruptcy Code requires to be provided to the Secured Creditor. Secured Creditor

   additionally seeks relief from the Automatic Stay pursuant to §362(d)(2) of the

   Bankruptcy Code, as the collateral is unnecessary to an effective reorganization of the

   Debtor’s assets.

13. Once the stay is terminated, the Debtor will have minimal motivation to insure, preserve,

   or protect the collateral; therefore, Secured Creditor requests that the Court waive the



                                                                                          19-08702
                                                                                         19-249087
                                                                                              MFR
          Case 8:19-bk-08702-MGW           Doc 19     Filed 12/11/19      Page 4 of 49




       14-day stay period imposed by Fed.R.Bankr.P. 4001(a)(3).

   14. Secured Creditor has incurred court costs and attorney’s fees in this proceeding and will

       incur additional fees, costs and expenses in foreclosing the Mortgage and in preserving

       and protecting the property, all of which additional sums are secured by the lien of the

       mortgage. Secured Creditor seeks an award of its reasonable attorneys’ fees and costs, or

       alternatively, leave to seek recovery of its reasonable attorneys’ fees and costs in any

       pending or subsequent foreclosure proceeding.

   15. A Proposed Order accompanies this Motion. See Exhibit “D” attached hereto.

       WHEREFORE, Secured Creditor, prays this Honorable Court enter an order modifying

the automatic stay under 11 U.S.C. § 362(d) to permit Secured Creditor to take any and all steps

necessary to exercise any and all rights it may have in the collateral described herein, to gain

possession of said collateral, to waive the 14-day stay imposed by Fed.R.Bankr.P. 4001(a)(3), to

seek recovery of its reasonable attorneys’ fees and costs incurred in this proceeding, and to any

such further relief as this Honorable Court deems just and appropriate.

Date: December 11, 2019


                                             ROBERTSON, ANSCHUTZ & SCHNEID, P.L.
                                             Attorney for Secured Creditor
                                             6409 Congress Ave., Suite 100
                                             Boca Raton, FL 33487
                                             Telephone: 561-241-6901
                                             Facsimile: 561-241-1969
                                             By: /s/Christopher Salamone
                                             Christopher Salamone, Esquire
                                             Florida Bar Number 75951
                                             Email: csalamone@rasflaw.com




                                                                                          19-08702
                                                                                         19-249087
                                                                                              MFR
          Case 8:19-bk-08702-MGW          Doc 19    Filed 12/11/19   Page 5 of 49




                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on December 11, 2019, I electronically filed the foregoing

with the Clerk of Court by using the CM/ECF system, and a true and correct copy has been

served via CM/ECF or United States Mail to the following parties:

Karen J Garcia
17426 Cruiser Bend
Land O Lakes, FL 34638

Eugene Castagliuolo Law, P. A.
10853 Boyette Road
Riverview, FL 33569

Richard M Dauval
P.O. Box 13607
St. Petersburg, FL 33733-3607

United States Trustee - TPA7/13
Timberlake Annex, Suite 1200
501 E Polk Street
Tampa, FL 33602



                                           ROBERTSON, ANSCHUTZ & SCHNEID, P.L.
                                           Attorney for Secured Creditor
                                           6409 Congress Ave., Suite 100
                                           Boca Raton, FL 33487
                                           Telephone: 561-241-6901
                                           Facsimile: 561-241-1969
                                           By: /s/Christopher Salamone
                                           Christopher Salamone, Esquire
                                           Florida Bar Number 75951
                                           Email: csalamone@rasflaw.com




                                                                                     19-08702
                                                                                    19-249087
                                                                                         MFR
Case 8:19-bk-08702-MGW   Doc 19   Filed 12/11/19   Page 6 of 49




                  EXHIBIT “A”
Case 8:19-bk-08702-MGW   Doc 19   Filed 12/11/19   Page 7 of 49
Case 8:19-bk-08702-MGW   Doc 19   Filed 12/11/19   Page 8 of 49
Case 8:19-bk-08702-MGW   Doc 19   Filed 12/11/19   Page 9 of 49
Case 8:19-bk-08702-MGW   Doc 19   Filed 12/11/19   Page 10 of 49
Case 8:19-bk-08702-MGW   Doc 19   Filed 12/11/19   Page 11 of 49
Case 8:19-bk-08702-MGW   Doc 19   Filed 12/11/19   Page 12 of 49
Case 8:19-bk-08702-MGW   Doc 19   Filed 12/11/19   Page 13 of 49
Case 8:19-bk-08702-MGW   Doc 19   Filed 12/11/19   Page 14 of 49
Case 8:19-bk-08702-MGW   Doc 19   Filed 12/11/19   Page 15 of 49
Case 8:19-bk-08702-MGW   Doc 19   Filed 12/11/19   Page 16 of 49
Case 8:19-bk-08702-MGW   Doc 19   Filed 12/11/19   Page 17 of 49
Case 8:19-bk-08702-MGW   Doc 19   Filed 12/11/19   Page 18 of 49
Case 8:19-bk-08702-MGW   Doc 19   Filed 12/11/19   Page 19 of 49
Case 8:19-bk-08702-MGW   Doc 19   Filed 12/11/19   Page 20 of 49
Case 8:19-bk-08702-MGW   Doc 19   Filed 12/11/19   Page 21 of 49
Case 8:19-bk-08702-MGW   Doc 19   Filed 12/11/19   Page 22 of 49
Case 8:19-bk-08702-MGW   Doc 19   Filed 12/11/19   Page 23 of 49
Case 8:19-bk-08702-MGW   Doc 19   Filed 12/11/19   Page 24 of 49
Case 8:19-bk-08702-MGW   Doc 19   Filed 12/11/19   Page 25 of 49
Case 8:19-bk-08702-MGW   Doc 19   Filed 12/11/19   Page 26 of 49
Case 8:19-bk-08702-MGW   Doc 19   Filed 12/11/19   Page 27 of 49
Case 8:19-bk-08702-MGW   Doc 19   Filed 12/11/19   Page 28 of 49
Case 8:19-bk-08702-MGW   Doc 19   Filed 12/11/19   Page 29 of 49
Case 8:19-bk-08702-MGW   Doc 19   Filed 12/11/19   Page 30 of 49
Case 8:19-bk-08702-MGW   Doc 19   Filed 12/11/19   Page 31 of 49
Case 8:19-bk-08702-MGW   Doc 19   Filed 12/11/19   Page 32 of 49
Case 8:19-bk-08702-MGW   Doc 19   Filed 12/11/19   Page 33 of 49
Case 8:19-bk-08702-MGW   Doc 19   Filed 12/11/19   Page 34 of 49
Case 8:19-bk-08702-MGW   Doc 19   Filed 12/11/19   Page 35 of 49
Case 8:19-bk-08702-MGW   Doc 19   Filed 12/11/19   Page 36 of 49
Case 8:19-bk-08702-MGW   Doc 19   Filed 12/11/19   Page 37 of 49
Case 8:19-bk-08702-MGW   Doc 19   Filed 12/11/19   Page 38 of 49




                   EXHIBIT “B”
Case 8:19-bk-08702-MGW   Doc 19   Filed 12/11/19   Page 39 of 49
Case 8:19-bk-08702-MGW   Doc 19   Filed 12/11/19   Page 40 of 49
Case 8:19-bk-08702-MGW   Doc 19   Filed 12/11/19   Page 41 of 49
Case 8:19-bk-08702-MGW   Doc 19   Filed 12/11/19   Page 42 of 49
Case 8:19-bk-08702-MGW   Doc 19   Filed 12/11/19   Page 43 of 49
Case 8:19-bk-08702-MGW   Doc 19   Filed 12/11/19   Page 44 of 49
Case 8:19-bk-08702-MGW   Doc 19   Filed 12/11/19   Page 45 of 49




                  EXHIBIT “C”
0010012304                              056276086330Doc
                      Case 8:19-bk-08702-MGW        3639 319
                                                          363323Filed
                                                                  12/11/19
                                                                       Page
                                                                                    46
                                                                                             of 49
                #$%&'()*+                                   ,-./0.,1.22,2.23422.22/2556789:;5,5<=5,>
              ?($@@ABA&$CADE                                               22222.F8G8HI
               d$A(AEO)_KK%'@@                                              #%DM'%CQ)R$(S'
        UU[W5FUi57U5                                      q5U8H:                             ^2
          FZ5Z[z5FUi5                                         U8H:                           ^/1\1-3
            ,f15YU{[5zT75                                        g|pr:pHq                        ^,32\0,-
             UZz\5XU544331.1f15                                   I985Xs8I|9sv                       ^/\343
                        5                                                  5
               #mQ@A&$()_KK%'@@                                      S@C)R$(S'                        y }¡}¢
            ,-/057TZWT5g[\                            vvsvvs:56<H.WG <<r5tsH:tsHI5,>           ^,1/\2/-
           U[55UW\5XU540415                                         5
    J'O$()+'@&%AMCADE)bA%@C)})&m$%$&C'%@                 £DEok&mDD()P$a$(')R$(S'                  y }¡}¢
     k'')#($C)BD%)CmA@)kSKAA@ADE                         k&mDD()+A@C%A&C)P$a$(')R$(S'               y }¡}¢
    ghUi5WZz5VT7U55VW5/g5Vg
         -35V520/5gU75345Uz5/
                S%A@KA&CADE
     V8vG<57<|HIu\5g<89:5<=57<|HIu
            7<ttpvvp<Hs9v
                                              J$EK)+'C$A()6789:;5,5<=5,>
    JAE' L@' ?DK' +'@&%AMCADE                       NDEAEOLEAC@ PQM' #%A&' ?DEKACADE R$(S'
      , 2,22T UV4.,                    WXT           YVZ[ 4\422]22 WX ^1]-3 ,]22 ^/1\1-3
                                            _KKACADE$()J$EK)*EBD%`$CADE
          _&%'@           P$a)_%'$          bcd_)?DK'          e'@)?DK'         ?D`)?DK'         ?DEKD)?DK'
           2]21              f,gh                ..              ghUi              ghUi               ghUi
                  RA'j)kl'C&m))nSA(KAEO)*EBD%`$CADE o)L@')2-22.WpHqrs5X8tpru5Fprr8v56789:;5,5<=5,>
    w'$%)nSA(C         /2,f                             kCD%A'@            /]2
    caC'%AD%)x$(()y zprs5<95{<<:5X98ts5WI|GG<           caC'%AD%)x$(()} 7<HG9sIs5gr<G~5WI|GG<
    eDDB)kC%S&CS%' 8rs5<95p                         eDDB)?D'%         v 8rI5<957<t<vpIp<H5W pHqrs
    *EC'%AD%)x$(()y [9u8rr                             *EC'%AD%)x$(()} <Hs
    b(DD%AEO)y         7s98tpG57r8u5zprs                b(DD%AEO)}         789sI
    bS'(               rsGI9pG                         '$C               X<9Gs:5p95.5[|GIs:
    _?                7sHI98r                          n$Cm@              /]3
    JAE'       ?DK' +'@&%AMCADE                            k)b''C                   R$(S'
         ,       gW2,               UF5T                       1/3                     ^-2\02/
         /       XZW2,         XW[5ZVVT5WzTi                    -f2                     ^02\10
         4       XT2,            XW[5T                      /2                     ^,\4--
                XV2,         XW[5V5VT7                     ///                      ^\-f/
                                             caC%$)b'$CS%'@)6789:;5,5<=5,>
    JAE'       ?DK' +'@&%AMCADE                            w'$% LEAC@                      R$(S'
         ,       T[{7           77Tz5[TF{i             /2,f            12                  ^,\2/
         / TgTW                gT75W[5gW             /2,f            4/2                  ^,\,44
                                                    k$('@)A@CD%Q
            #%'ADS@)jE'%                                      UT5YW5UU7
    dDECmw'$% nDDl#$O'                        PQM'                 +e)?DK' ?DEKACADE _`DSEC
         2f/2,f           ff1355203,             {8998HIu5[ss:          2,            t9<s: ^//3\222
         24/2,f           f1-554-4f             {8998HIu5[ss:          23             F8G8HI       ^,-\122
         2//2,4           11/-5520-             {8998HIu5[ss:          ,,             F8G8HI          ^2




1!"082705330339 333323                                                          010
Case 8:19-bk-08702-MGW   Doc 19   Filed 12/11/19   Page 47 of 49




                  EXHIBIT “D”
          Case 8:19-bk-08702-MGW          Doc 19    Filed 12/11/19     Page 48 of 49




                        UNITED STATES BANKRUPTCY COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION
                               www.flmb.uscourts.gov

 IN RE:                                                                    CASE NO.: 19-08702
                                                                                 CHAPTER 7
 Karen J Garcia,
        Debtor.
 _________________________________/

             ORDER GRANTING RELIEF FROM THE AUTOMATIC STAY

       THIS CASE came on consideration without a hearing on SPECIALIZED LOAN
SERVICING, LLC’s (“Secured Creditor”) Motion for Relief from Stay (Docket No. ___). No
appropriate response has been filed in accordance with Local Rule 2002-4. Accordingly, it is:

       ORDERED:
   1. Secured Creditor’s Motion for Relief from Automatic Stay is GRANTED.
   2. The automatic stay imposed by 11 U.S.C. § 362 is terminated as to the Secured
       Creditor’s interest in the following property located at 2921 Trinity Cottage, Land O
       Lakes Florida 34638 in Pasco County, Florida, and legally described as:

                                               1
          Case 8:19-bk-08702-MGW          Doc 19     Filed 12/11/19     Page 49 of 49




   3. The Order Granting Relief from Stay is entered for the sole purpose of allowing Secured
       Creditor to exercise any and all in rem remedies against the property described above.
       Secured Creditor shall not seek an in personam judgment against Debtor(s).
   4. Secured Creditor is further granted relief in order to contact the Debtor(s) by telephone or
       written correspondence in order to discuss the possibility of a forbearance agreement,
       loan modification, refinance agreement or loan workout/loss mitigation agreement.
   5. The Secured Creditor’s request to waive the 14-day stay period pursuant to Bankruptcy
       Rule 4001(a)(3) is granted.
   6. Attorneys’ fees in the amount of $345.00 and costs in the amount of $181.00 are awarded
       for the prosecution of this Motion for Relief from Stay, but are not recoverable from the
       Debtor(s) or the Debtor(s)’ Bankruptcy estate.
   7. This Court makes no determination that the Debtor has defaulted on the underlying
       obligation.


                                               ###
Attorney, Christopher P. Salamone, is directed to serve a copy of this order on interested parties
that do not receive electronic notice via CM/ECF and file a proof of service within 3 days of
entry of the order.




                                                2
